Exhibit 10.22(a)

FIRST AMENDMENT

TO

LIMITED PARTNERSHIP AGREEMENT OF

LYONDELL-CITGO REFINING LP

This First Amendment to the Limited Partnership Agreement of LYONDELL-CITGO
REFINING LP (this “Amendment”) is made as of January 24, 2006 by and between
Lyondell Refining Company LP, a Delaware limited partnership formerly known as
Lyondell Refining Company, a Delaware corporation (“Lyondell GP”), Lyondell
Refining Partners LP, a Delaware limited partnership, CITGO Gulf Coast Refining,
Inc., a Delaware corporation, and CITGO Refining Investment Company, an Oklahoma
corporation.

RECITALS

(A) The Partners have heretofore entered into the Limited Partnership Agreement
of LYONDELL-CITGO Refining LP dated as of December 31, 1998 (the “Partnership
Agreement”) to establish a joint venture in the form of a Delaware limited
partnership to engage in the refining business;

(B) On December 31, 2002, Lyondell Refining LP LLC, a Delaware limited liability
company (“Lyondell LP”), transferred its ownership interest in LYONDELL-CITGO
Refining LP (the “Partnership”) to Lyondell Refining Partners, LP, a Delaware
limited partnership, and was admitted as a Substitute Limited Partner to the
Partnership;

(C) On December 30, 2005, Lyondell Refining Company, a Delaware corporation and
a general partner of the Partnership, converted to a Delaware limited
partnership and was admitted as a Substitute General Partner to the Partnership;
and

(D) In connection with the conversion of Lyondell GP from a Delaware corporation
to a Delaware limited partnership, the Partners desire to amend the Partnership
Agreement on the terms set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants of the
Partners, it is hereby agreed as follows:

Section 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Partnership Agreement.

Section 2. Amendments to Definitions. Each of the definitions of “CITO GP”,
“CITGO LP”, “Lyondell GP” and “Lyondell LP” in Exhibit 1 is hereby amended by
adding “and its successors and assigns as permitted under the Partnership
Agreement” to the end of the first sentence thereof.

Section 3. Partnership Interests. Section 2.2 is hereby revised to add the
following as the penultimate paragraph:



--------------------------------------------------------------------------------

“As of December 31, 2005, Lyondell GP transferred its 9.10% limited partnership
interest to Lyondell LP, and as a result of such transfer, the percentage
ownership of the Partnership was as follows:

 

Lyondell GP

   1.00 %

CITGO GP

   1.00 %

Lyondell LP

   57.75 %

CITGO LP

   40.25 %

Section 4. Effectiveness of Partnership Agreement; Entire Agreement. Except as
amended by this Amendment, all terms and conditions of the Partnership Agreement
shall remain in full force and effect among the Partners. The Partnership
Agreement, as amended by this Amendment, when read together with the Master
Transaction Agreement, the Confidentiality Agreements (as defined in the Master
Transaction Agreement) and the Related Agreements contains the entire agreement
among the Partners with respect to the subject matter thereof, and there are no
other agreements, understandings, representations or warranties between the
Partners with respect to the subject matter thereof.

Section 5. Governing Law. This amendment will be governed by and construed in
accordance with the laws of the State of Delaware.

Section 6. Severability. In the event that any provision of this Amendment shall
finally be determined to be unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any Partner, be deemed severed
from this Amendment and every other provision of this Amendment shall remain in
full force and effect.

Section 7. Counterparts. This Amendment may be executed in separate
counterparts, each of which shall constitute an original. All signatures need
not be on the same counterpart.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have executed this Amendment, by their
respective officers thereunto duly authorized, effective as of the date first
listed above.

 

LYONDELL REFINING PARTNERS LP

By:

 

Lyondell Refining GP LLC, as its general partner

 

By:

 

Lyondell Chemical Company, its sole member

 

   

By:

 

/s/ Kerry A. Galvin

     

Name:

 

Kerry A. Galvin

     

Title:

  Senior Vice President, General Counsel and Secretary CITGO GULF COAST
REFINING, INC. By:   /s/ Jerry E. Thompson  

Name: Jerry E. Thompson

Title:   President

LYONDELL REFINING COMPANY LP

By:

  LRC Holdings GP LLC, its general partner  

By:

 

Lyondell Chemical Company, its sole member

 

   

By:

 

/s/ Kerry A. Galvin

     

Name:

 

Kerry A. Galvin

     

Title:

  Senior Vice President, General Counsel and Secretary CITGO REFINING INVESTMENT
COMPANY By:   /s/ M. Q. Buzan, Jr.  

Name: M. Q. Buzan, Jr.

Title:   V.P. & Treasurer